DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/20/18 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith. 
  
Response to Amendment
The Preliminary Amendment filed 12/20/18 has been received and made of record.  As requested, the specification and claims 3, 5, 8, 9, 12-15, 17, 18, 20, 22-27 have been amended, and claims 4, 6, 7, 10, 11, 16, 19, 21 and 28 have been cancelled.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “208” and “708” not in the figures but in para. [0077].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “109B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: para. [0057], line 5 “801” should read --501--; para. [0068], lines 4, “dimensioned to” should read --dimension so--; para. [0107], line 8 “releasably” should read --releasable--; and para. [0113], line 3, “varied..” should read --varied.--   Appropriate correction is required.

Claim Objections
Claims 5, 13, 15, 18, 22, 23, 24 and 26 are objected to because of the following informalities:  claim 5, line 2, “a user” should read --the user--; claim 13, recites “a person during use”, yet claim 1 upon which 13 depends, recites “a user”.  Applicant is advised to be consistent and recite either a(the) person or a(the)user; claim 15, line 3, “to direction” should read --to the direction--; claim 15, line 5, “additional” should read --additionally--; claim 18, lines 2, 5 and  6, “a user” should read --the user--; claim 22, recites “a person” and “the person”, yet claim 1 upon which 22 depends, recites “a user”; claim 23, recites “the person”, yet claim 1 upon which 23 depends, recites “a user”; claim 24, recites “the person’s”, yet claim 1 upon which 24 depends, recites “a user”- Applicant is advised to be consistent and recite either a(the) person or a(the) user; claim 26, base portion” in line 3 should read --a base portion; claim 26, “base portion” in line 6 should read --the base portion--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 3
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 5, 8, 9, 12-15, 17-18, 20 and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 1, the recitation of “the belt assembly is configured to extend around a central axis”, “the central axis”, “the axis” is indefinite in that it is unclear as to what central axis the applicant refers.  Does “central axis” or “axis” refer to the belt assembly or the strut, or even the user?  Remaining claims 2, 3, 5, 8, 9, 12-15, 17-18, 20, 22-23 and 27 which depend either directly or indirectly from claim 1 are necessarily rejected insofar as they depend from a rejected claim and thereby incorporates the deficiency due to their dependency.
As regards claims 3, 5, 9 and 20, the term “preferably” renders the clams indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  For the purpose of examination, the language following the term preferably is considered a preference and is not given patentable weight.
As regards claim 3, lines 3 and 4, “the length” the lacks proper antecedent basis and is therefore indefinite.
As regards claim 20, “the positioning” lacks proper antecedent basis and is therefore indefinite.
As regards claims 23-25, the phrase “A method as in claim 14” is indefinite in that claim 14 is apparatus claim. It is unclear if applicants claim is directed to a method or an 
As regards claim 26, the recitation of “the supporting means is configured to extend around a central axis”, “the central axis”, “the axis” are indefinite in that it is unclear as to what central axis or axis the applicant refers.  Does “central axis” or “axis” refer to the belt assembly or the strut, or even the user?
The remaining claims are necessarily rejected as being dependent upon rejected base and thereby incorporates the indefinite language due to their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claims 23-25 fail to further limit the subject matter of claim 14, the claims upon which claims 23-25 depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 5, 8, 9, 13, 15, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,316,915 (hereinafter “Meyer et al.”) in view of U.S. Patent No. 2,828,737 (hereinafter “Hale”).
As regards claim 1, Meyer et al. discloses a spinal supporter that substantially discloses Applicant’s presently claimed invention. More specifically, Meyer et al. discloses a brace (constituted by the spinal supporter, see Fig. 1) comprising: a belt assembly (constituted by waist member 5) for location around a body of a user (see page 1, lines 38-39, which discloses the waist member is passed around the waist); a main support element comprising a strut (constituted by flexible brace member 3, plate 16 and pads 19, 20) and a base portion (constituted by plate 25 and pads 10,11), the strut having a first end (positioned adjacent plate 25) and an anchoring location (positioned at plate 16), the first end of the strut being configured to be secured by the belt assembly (via belts 7) with the anchoring location spaced from the belt assembly (Fig. 1 shows 16 spaced from waist member 5), the base portion having a first part extending to one side of the strut (extending from the center of plate to the end thereof adjacent strap member 8) and a second part extending to the other side of the strut (extending from the center of plate to the end thereof adjacent strap member 9), wherein an end of the first part extends beyond the belt assembly and wherein an end of the second part extends beyond the belt assembly (as can be seen n Fig. 1, a portion 
Meyer et al. fails to teach the first anchor means configured to retain a first part of the first strap at the anchoring location on the strut (defined by the specification as a a fastening member on an end part of the first strap 106, see para. 0042 and para. 0045, lines 6-10), and that the belt assembly is configured to around the central axis.. 
However, Hale in its analogous orthopraxis apparatus for the back (see Fig. 2), teaches it is known to anchor first and second parts of a first strap (arm strap 14) to a strut (a thermoplastic back spinal conforming sheet 12, see col. 2, lines 18-27) using releasable button-type strap fasteners (32) which comprise a male button part (34) and a female button part (36).  The male button parts are secured within holes (38) through the thermoplastic sheet.
It would have been obvious to one having ordinary skill in the art the effective time of filing to have substituted the means for anchoring the first and second strap parts of the first strap (17) of Meyer et al. to first and second anchoring locations for releasable snap-type fastener anchoring means, as taught by Hale, with a reasonable expectation of success, for the purpose of separation so as to enable washing (see col. 2, lines 47-50 of Hale).
As regards claim 5, modified Meyer et al. discloses the brace according to claim 1, except wherein the brace further comprises a pad for applying pressure to the body of a user, the pad being configured to be supported by the first strap. However, Hale further teaches a pad (constituted by flat tube section 26 of rubber, or rubber-like material) to pass under the patient’s arm for the inherent purpose of providing a cushion 
In view of Hale, it would have been obvious to one having ordinary skill in the art at the effective time of filing to have provided the shoulder straps of the modified brace of Meyer et al. with a pad in the form of rubber tubing, with a reasonable expectation of success, in order to cushion the underarms and prevent abrasions when the skin rubs against the strap.
As regards claim 8, modified Meyer et al. discloses the brace according to claim 1, wherein a first part (7 on the right side of the brace) of the belt assembly extends to one side of the strut via plate (25) and a second part (7 on the left side of the brace) of the belt assembly extends to the other side of the strut via plate (25).
As regards claim 9, modified Meyer et al. discloses the brace according to claim 1, wherein the main support element includes a feature to provide the second anchor means (Meyer et al. in Fig. 1, discloses a fastener which secures 17,18 to 19, 20; the fastener is received in a hole in both the strap 17,18 and in 19, 20, and when Meyer et al. is modified as discussed in the rejection of claim 1 above to include a releasable fastener, discloses a hole wherein the feature comprises a hole in the main support element for receiving an attachment member on the first strap.
As regards claim 13, modified Meyer et al. discloses the brace according to claim 1, wherein the strut is configured to extend along the spine of a person during use (see page 1, lines 10-24 which discloses the device is arranged to support the spine, lines 35-37 which discloses an improved spinal support; further as can be seen from Fig. 1, 
As regards claim 15, modified Meyer et al. discloses the brace according to claim 1, wherein the first part and the second part of the main support element comprise end sections that extend in a direction opposite to direction in which the strut extends (the end section extend and/or additionally extends in an axial direction (the end sections of plate 25, as can be seen in Fig. 1 extend in an axial direction).
As regards claim 18, modified Meyer et al. discloses the brace according to claim 1, wherein the first and second parts are dimensioned such that, in use when worn by a user, the first and second parts extend at least up to one or more of a level of user’s: lower end of spine, coccyx, pelvis, hip, buttocks and/or trochanter; and/or configured such that, in use when worn by a user, the first and second parts at least partially cover one or more of a user’s: lower end of spine, coccyx, pelvis, hip, buttocks and/or trochanter (see page 1, lines which discloses the belt is drawn firmly against the body causing pads 10 and 11 to be forced into the lumbar region of the back, i.e., the lower end of the spine; thus the first and second parts are configured to partially cover the lower end of the spine).
As regards claim 26, Meyer et al. discloses a spinal supporter that substantially discloses Applicant’s presently claimed invention. More specifically, Meyer et al. discloses a brace (constituted by the spinal supporter, see Fig. 1) comprising: a main support element comprising a strut (constituted by flexible brace member 3, plate 16 and pads 19, 20) defining a first anchoring location (positioned at plate 16) and a base portion (constituted by plate 25 and pads 10,11) defining a second anchoring location (it .

Allowable Subject Matter
Claims 2, 3, 12, 14, 17, 22, 23, 25, and 27 are allowed.
As regards claims 2, 3, 12,14, 17, 2,23, 25, and 27, the prior art of record fails to teach or fairly suggest to one of ordinary skill in the art alone or in combination the brace according to claim 1, wherein the second anchor location is on the belt assembly, or the brace according to claim 1, or wherein the first strap comprises a first strap member connected to a second strap member so that the first strap member provides a first portion of the length of the first strap and the second strap member provides a different portion of the length of the first strap, or the brace according claim 1, or wherein the main support element defines a plurality of slots extending around the main 
method as claimed in claim 14, further comprising positioning the base portion around the pelvis of the person, or a method as claimed in claim 14, further comprising positioning the base portion so as to partially cover and/or be proximal to one or more of: the lower end of the person’s spine, the person’s coccyx, the person’s pelvis, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses references related to brace assemblys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KIM M LEWIS/Primary Examiner, Art Unit 3786